internal_revenue_service number info release date date uilc cc dom p si 1-cor-104684-00 we are responding to your correspondence referencing three clients requesting reinstatement of their s_corporation status the information submitted explains the taxpayers filed revocation statements on date which terminated their s_corporation elections effective as of date the taxpayers now wish to negate their actions and re-elect s status retroactively to the time of termination although we are unable to respond to your request in its current form we are are furnishing the following general information relating to your request sec_1_1362-5 of the income_tax regulations explains that absent the commissioner’s consent an s_corporation whose election has terminated may not make a new election under sec_1362 of the internal_revenue_code for five taxable years as described sec_1362 however the commissioner may permit the corporation to make a new election before the five-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of termination tends to establish that fact consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election in order to request relief for a re-election within the prohibited five-year period taxpayers must request a private_letter_ruling from the national_office pursuant to the procedures set forth in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if eligible to use the reduced fee provision the statement described in b b of appendix a must be included with your request please review appendix b of revproc_2000_1 for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please explain exactly how your clients meet the provisions of sec_1_1362-5 provide supporting documentation and include the proper user_fee please refer your request to our office by adding the following to the address attn cc dom corp t p o box ben franklin station washington dc direct to cc dom p si br room please keep this letter with your records and feel free to provide a copy of it to your clients we hope that the above information proves helpful signed dianna k miosi sincerely yours dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosure revproc_2000_1
